Title: Alexander Rives to James Madison, 7 January 1833
From: Rives, Alexander
To: Madison, James


                        
                            
                                My Dear Sir,
                            
                            
                                
                                    Charlottesville
                                
                                 7 Jany. ’33
                            
                        
                        I was singularly gratified this morning to find by the reception of your letter, that you have thought proper
                            to take notice of my anonymous obtrusion, and to favor me with an expression of your opinions
                            on a vitally important subject, which I had imperfectly attempted to discuss in the hastily-written essays, which you received from me. Fearful lest I might add to the number of those, who by
                            unnecessary communications trespass on your retirement, and in using their proper names, thus
                            advance some claim on your politeness for a reply, I thought it most fit to approach you in a
                            way, in which you might most easily disregard my obtrusion, if you found nothing in my application, intrinsically
                            deserving your notice. I hope, that you will adequately appreciate my motives for using this disguise; and in now dropping
                            it, I am particularly actuated by a wish to give you a certain assurance that I shall cautiously preserve the confidential character of your letter. While I shall feel my honour, bound in this respect by
                            your injunctions, I do not think them inconsistent with submitting your letter in private to a few particular friends, who
                            share my sentiments, and feelings on this subject, and upon whose discretion I may implicitly rely for keeping the least
                            whisper of it from the Public ear. Nevertheless, I ardently hope that some more worthy occasion
                            may arise to entitle "the friends of Union and State rights throughout the U. States" to the salutary authority of your
                            opinions, and reasoning on this momentous subject in the present perilous crisis of our Federal relations. With the
                            assurances of that gratitude, which, in common with all your Country-men, I deeply, and sincerely entertain for your
                            public services, and that admiration, which the political principles, and consistency of your public conduct are so
                            eminently calculated to excite, I remain in feeling, as in sentiment, doubly confirmed by the high authority of your
                            opinions, A Friend of Union and State Rights,
                        
                            
                                Alex: Rives.
                            
                        
                    